Title: From George Washington to Henry Laurens, 21 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters. Valley Forge 21st March 1778.

I have the honor of yours of the 14th and 15th instants. In consequence of the Resolves transmitted to me I have dispatched an Express to the Marquis de la Fayette and Baron de Kalb to recall them from the northward, and instead of ordering down Hazens Regiment to rejoin this Army, I have ordered Van Schaiks immediately to the Highlands where the public Works are in a manner at a stand for want of hands. Van Schaiks is a full and fresh Regiment; Hazens but weak in

point of numbers and must be considerably fatigued from their late long March.
Inclosed you have the Copy of letter which I recd a few weeks ago from Docr Rush. As this letter contains charges of a very heinous nature against the Director General Doctor Shippen for mal-practices and neglect in his department; I could not but look upon it as meant for a public accusation, and have therefore thought it incumbent upon me to lay it before Congress. I have shewed it to Docr Shippen that he may be prepared to vindicate his character if called upon. He tells me that Docr Rush made charges of a similar nature before a Committee of Congress appointed to hear them, which he could not support. If so, Congress will not have further occasion to trouble themselves in the matter. I have the honor to be with great Respect & Regard Sir Yr most obt Servt

Go: Washington

